Citation Nr: 0630339	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  02-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to December 12, 
2000, for service connection for diabetes mellitus, for 
accrued benefits purposes.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling, for accrued benefits purposes.

3.  Entitlement to a higher evaluation for service-connected 
diabetes mellitus, for accrued benefits purposes.

4.  Entitlement to additional monthly dependency and 
indemnity compensation (DIC) pursuant to 38 U.S.C.A. 
§ 1311(a)(2) (West 2002 & Supp. 2005).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  He died in October 2001.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2002 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  This matter was previously before the Board in October 
2003 and September 2005.  In August 2006, the appellant 
testified at a videoconference hearing before the 
undersigned.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The veteran carried a diagnosis of diabetes mellitus 
since at least October 1987 and his original claim for 
service connection for diabetes mellitus was received on 
December 11, 2000, more than one year after his separation 
from active duty.

2.  The veteran's PTSD was manifested by symptoms that cause 
total occupational impairment.

3.  Since December 11, 2000, the veteran's diabetes mellitus 
did not require insulin, restricted diet, and regulation of 
activities. 


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the criteria for the 
assignment of an effective date of December 11, 2000, but no 
earlier, for the grant of service connection for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, 5110, 5121(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.400, 3.1000 (2005).

2.  For accrued benefit purposes, the criteria for a 100 
percent schedular rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5121(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.1000, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

3.  For accrued benefit purposes, since December 11, 2000, 
the requirements for an increased evaluation for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 51075121(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 3.1000, 4.1, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The claimant must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date and/or disability rating for the claims on 
appeal.  Thereafter, the claims were readjudicated in the 
January 2005 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date and/or disability rating for the 
claims on appeal is harmless because, as to two of the issues 
the Board is granting the claim, and as to the claim for a 
higher evaluation for diabetes mellitus the preponderance of 
the evidence is against the appellant's claim, and any 
questions as to the appropriate effective date to be assigned 
is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the October 
2002 decisions the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The claimant has been afforded a meaningful 
opportunity to participate in the adjudication of her claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, VA 
obtained and associated with the record the veteran's service 
medical records, service personnel records, and all 
identified post-service records including his treatment 
records from the Buffalo, Syracuse, and Batavia VA Medical 
Centers, Mitchell Lebowitz, M.D., Drs. David and Stephen 
Nash, Saint Joseph's Hospital, and Howard J. Williams, M.D..  
In May and September 2004, the Social Security Administration 
notified VA that the veteran's records were no longer 
available.  There is no pertinent evidence which is not 
currently part of the claims files.   

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of her claim.  

The Accrued Benefits Claims

The widow argues that the veteran should have been service 
connected for diabetes mellitus since first being diagnosed 
in 1986 at a VA Medical Centers and his son helped him file a 
claim for it at a VA office located in Long Island, New York 
at that time.  The widow also argues that the veteran's 
service connected diabetes mellitus and PTSD were more 
disabling than reflected in his ratings and therefore should 
have been much higher.  It is also requested that the 
appellant be afforded the benefit of the doubt. 

Initially, the Board notes that periodic monetary benefits to 
which a veteran was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and due and unpaid, shall be paid to the 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  
The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994). 

In this case, as the veteran's claim for an earlier effective 
date for diabetes mellitus as well as claims for higher 
evaluations for diabetes mellitus and PTSD was pending at the 
time of his death, their merits will be addressed.  

In this regard, the Board notes that the evidence to be 
considered must have been constructively in the veteran's 
file at the time of his death.  38 C.F.R. § 3.1000.  
Moreover, because the veteran's death occurred in October 
2001, the appellant's claim must be considered under the 
version of 38 U.S.C.A. § 5121(a) previously in effect, which 
limited eligibility for accrued benefits to a two-year 
period.  See the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003) (38 U.S.C.A. 
§ 5121(a) was amended in January 2003 to eliminate the two-
year restriction on the payment of accrued benefits but only 
for deaths occurring on or after December 16, 2003).



The Earlier Effective Date Claim

Generally, the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  

As to service connection for disabilities which are based on 
the presumptions afforded Vietnam Era veteran's because of 
exposure to herbicides, which includes diabetes mellitus, the 
date of receipt of the claim or the date entitlement arose 
whichever is later will be the effective date assigned for 
the grant of service connection even if that date predates 
the July 9, 2001, change in law.  See 38 C.F.R. § 3.816 
(2005); Nehmer v. United States Veterans' Administration, 712 
F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I); Nehmer v. 
United States Veterans' Administration, 32 F. Supp. 2d 1175, 
1183 (N.D. Cal. 1999) (Nehmer II).  

In this case, the veteran separated from military service in 
December 1968.  An August 2001 rating decision granted 
entitlement to service connection for diabetes mellitus 
effective from July 9, 2001; the date of the change in law.  
Thereafter, a July 2002 rating decision assigned December 12, 
2000, as the effective date for service connection for 
diabetes mellitus, the date VA supposedly received the 
veteran's first claim.  However, the date assigned was not 
the date of receipt by VA of the first claim of entitlement 
to service connection for diabetes mellitus.  VA actually 
received notice of the veteran's claim of entitlement to 
service connection for diabetes mellitus on December 11, 
2000.  That date, therefore, is the date of receipt of the 
claim for purposes of determining the effective date.  
38 C.F.R. § 3.400.

As to the question of when entitlement arose, VA treatment 
records show the veteran's complaints, diagnoses, or 
treatment for diabetes mellitus dating back to at least 
October 1987.  See VA examination dated in October 1987.  The 
veteran's service personnel records also show that he was a 
Vietnam Era Veteran as defined by 38 U.S.C.A. § 1116(f) (West 
2002) and 38 C.F.R. § 3.313 (2005) and thus afforded the 
presumptions found at 38 C.F.R. § 3.309(e) (2005).  The Board 
therefore finds that entitlement arguable arose as earlier as 
October 1987.  See 38 C.F.R. § 3.157(b)(2). 

Notwithstanding, the law is clear that no benefit may be paid 
before a claim is made.  38 U.S.C.A. § 5101 (West 2002); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 
U.S.C.A. §] 5101 is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefits to . . . be paid under the laws administered by the 
Secretary.") (Emphasis added).  While the widow argued that 
the effective date for the claimant's grant of entitlement to 
service connection for diabetes mellitus should date back to 
1986, i.e., the year the veteran was first diagnosed and 
treated for diabetes mellitus at VA, the record is devoid of 
any communication from the veteran between the time of his 
November 1970 separation from military service and 
December 11, 2000, indicating an intent or desire to file a 
claim of entitlement to service connection for diabetes 
mellitus.  

Therefore, since his service connection claim was received 
more than one year after his separation from military service 
and because the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
December 11, 2000, shall be taken to be the effective date 
for service connection diabetes mellitus for accrued benefit 
purposes.  To that extent, the claim is allowed. 

The Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

As to the claim for an increased rating for PTSD, although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2005), when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As to the claim for a higher evaluation for diabetes 
mellitus, in cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.



PTSD

An August 2001 rating decision recharacterized the veteran's 
service connected anxiety disorder as PTSD and confirmed and 
continued a 70 percent rating for that disorder under 
38 C.F.R. § 4.118, Diagnostic Code 9411 effective from 
May 25, 2000.  This rating stayed in effect until the time of 
his death in October 2001.  

The rating schedule provides that a 100 percent rating for 
PTSD is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
above set of symptoms is not an exclusive or exhaustive list.  
Rather, it serves as an example of the symptoms that would 
justify a total rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

With the above criteria in mind, the Board notes that at the 
September 2000 VA examination the veteran complained of 
increased problems with nightmares, flashbacks, irritability, 
anger, isolation, and survivors' guilt.  As to his 
occupational history, he worked for a power company for 35 
years but for the last two months had been on leave because 
of exacerbations of his PTSD symptom.  As to his social 
history, it was noted that he had a daughter and that he had 
no interests or hobbies and spent his time by himself.

On examination, his adverse symptomatology included pressured 
speech, marked anxiety, distress, a markedly distress mood 
including anxiety and dysphoria, markedly constricted affect, 
and significant difficulty with simple tasks that required 
the use of short-term memory and concentration.  It was 
opined that the veteran was experiencing a disruption in his 
cognitive ability, there was evidence of PTSD related anger, 
irritability, and social isolation, and given his worsening 
situation his suicide potential should be monitored.  Next, 
the examiner reported that the veteran 

. . . has little control over, frequent 
distressing nightmares . . ., episodes of 
intense distress when he is exposed to 
any stimuli that might remind him of his 
combat experiences.  Consequently, he 
makes marked efforts to avoid [these 
stimuli and] . . . [t]his in turn has 
resulted in this man being markedly 
socially isolated . . . He for the most 
part does not leave the house . . . He 
presents with a markedly diminished 
interest in previous pleasurable 
activities.  There is evidence of 
detachment, emotional estrangement and 
psychiatric numbing.  He presents with a 
restricted range of affect and a sense of 
foreboding and doom . . . There is 
evidence of problems concentrating . . . 
hypervigilance and an exaggerated 
startled response.  

* * *

However, . . . despite treatment there is 
evidence that his symptoms have become 
markedly severe . . . As a result, he has 
not been able to maintain himself at his 
job . . .  for the past eight week . . . 
He is concerned that he will not be able 
to return . . . (Emphasis added).

Thereafter, it was opined that the veteran had "significant 
problems regarding his performance of some daily activities" 
and his "PTSD symptoms interfere with any activity that 
requires him to leave the house and engage the public."  His 
currently level of personal and social functioning was 
severely impaired.  It was also opined that he would have 
"marked difficulty maintaining himself adaptively or 
appropriately in any competitive work situation including a 
relatively low stress one."  It was considered that the 
veteran's PTSD would prevent him from returning to work.  The 
diagnosis was chronic and severe PTSD.  His Global Assessment 
of Functioning (GAF) score was 40.  

The Fourth Edition of the American Psychiatric Association' s 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM IV) 427-9 
(1994) provides that a GAF score of between 31 and 40 
suggests that the veteran's psychiatric disability is 
manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."   

A summary from the veteran's February to March 2001 PTSD 
hospitalization showed his complaints of problems with anger, 
emotional numbing, intrusive thoughts, and social isolation.  
As to his social history, it was noted that he was married 
with two children.  As to his occupational history, it was 
noted that he left work in August 2000 to avoid a 
confrontation with a co-worker.  The diagnosis was chronic 
and severe PTSD.  His GAF score was 40.

As to the severity of the veteran's PTSD prior to his death 
in October 2001, a June 2000 VA treatment record noted that 
there had been a "marked" worsening of his PTSD; a March 
2001 VA treatment record reported that the veteran had 
problems with rumination, impaired memory, and cognitive 
rigidity; an April 2001 VA treatment record included the 
opinion that the veteran's PTSD had not improved to any 
significant degree that could support a return to work; a May 
2001 VA treatment record reported that his PTSD was causing 
him severe problems with his relationship with his wife and 
daughters; and a July 2001 VA letter reported that his PTSD 
was severe, caused chronic difficulties functioning in family 
relationships resulting in estrangement from most of his 
family.

Furthermore, in a September 2002 note from the veteran's VA 
counselor, which was not of record at the time of the 
veteran's death, but was based on a review of his review of 
the VA treatment records found in the record prior to his 
death, it was opined that his PTSD caused him to be unable to 
continue work.

The September 2000 VA examiner opined that his "PTSD 
symptoms interfere with any activity that requires him to 
leave the house and engage the public" and caused "marked 
difficulty maintaining himself adaptively or appropriately in 
any competitive work situation including a relatively low 
stress one."  The VA examiner also gave the veteran a GAF 
score of 40.  These examination results, when taken together 
with the GAF score of 40 found in the subsequent VA treatment 
records as well as the continued problems documented in these 
records, leads the Board to conclude that the evidence 
regarding the veteran's employability prior to his death, 
both positive and negative, is at least in equipoise.  Under 
such circumstances, and after resolving reasonable doubt in 
the veteran's favor, the Board concludes the veteran's 
overall disability picture due to PTSD rendered him unable to 
work.  Further, he had virtually no contact with the rest of 
the world except for his wife and children with whom he has 
increasing problems.  The foregoing, taken together, 
approximates a total occupational and social impairment.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Accordingly, 
a 100 percent rating is warranted, and, therefore, the claim 
is allowed.

Diabetes Mellitus

As indicated above, an August 2001 rating decision granted 
entitlement to service connection for diabetes mellitus and 
rated it as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  This rating stayed in effect until the 
time of his death in October 2001.  Under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, the veteran would have only been 
entitled to a higher, 40 percent, rating if his diabetes 
mellitus required insulin, restricted diet, and regulation of 
activities. 

The appellant claims that the veteran's diabetes mellitus 
warranted a higher rating than 20 percent.  However, based on 
a careful review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

Specifically, while the pertinent evidence of record shows 
the veteran was diagnosed with diabetes mellitus and placed 
on insulin, it also shows that by December 2000 he was taken 
off the insulin.  See private treatment records from Dr. 
Lebowitz dated from December 1999 to December 2000; VA 
treatment records dated November 1999 to October 2001.  
Similarly, while the record shows that the veteran, either 
because of his obesity and/or diabetes mellitus, was on a 
restricted diet it is negative for physician ordered 
regulation of activities.  Accordingly, a rating in excess of 
20 percent for the diabetes mellitus was not warranted.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  This is true 
throughout the period of time during which his claim was 
pending.  Fenderson.

Conclusion

In reaching the above conclusions, the Board has fully 
considered the claimant's and her representative's written 
statements to the RO and the personal hearing testimony to 
the extent possible.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
appellant's and her representative's statements addressing 
the severity of the diabetes mellitus are not probative 
evidence as to the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the appellant's claim for a higher evaluation for 
diabetes mellitus, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

For accrued benefits purposes, service connection for 
diabetes mellitus is granted effective from December 11, 
2000, subject to the provisions governing the payment of 
monetary benefits. 

For accrued benefits purposes, entitlement to a 100 percent 
rating for PTSD is granted, subject to the provisions 
governing the payment of monetary benefits.

For accrued benefits purposes, since December 11, 2000, 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.


REMAND

As to the DIC claim, the Board notes that the January 2005 
supplemental statement of the case (SSOC) did not 
readjudicate this issue because of the stay imposed by the 
Court.  See Hatch v. Principi, 18 Vet. App. 527 (2004).  
However, since that time the stay on adjudication of these 
claims has been lifted.  See Chairman's Memorandum, No.  01-
03-09 (April 8, 2003); National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II); Also see 70 Fed Reg. 72,211 
(Dec. 2, 2005); 38 C.F.R. § 20.1106 (2005).  However, another 
SSOC addressing the DIC claim was not issued.  See 38 C.F.R. 
§ 19.31 (2005).  Therefore, the DIC claim must be remanded 
for the issuance of a SSOC.

Accordingly, this issue is REMANDED for the following action:

1.  The appellant and her representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include an evidentiary  summary as well 
as all applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the October 
2001 statement of the case.  A reasonable 
period of time should be allowed for 
response. 

2.  If, while in remand status, the RO 
ascertains a need for further development 
or assistance under the VCAA, such as 
providing the claimant with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA in 
compliance with Dingess, supra and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) as well as any other pertinent 
authority.  See e.g. 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


